MEMORANDUM DECISION
                                                                            FILED
Pursuant to Ind. Appellate Rule 65(D),                                 Apr 26 2016, 9:10 am
this Memorandum Decision shall not be                                       CLERK
regarded as precedent or cited before any                               Indiana Supreme Court
                                                                           Court of Appeals
court except for the purpose of establishing                                 and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Larry Crawford Thomas                                    Gregory F. Zoeller
Clinton, Indiana                                         Attorney General of Indiana

                                                         Monika Prekopa Talbot
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Deryk Hutton,                                            April 26, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         61A05-1504-CR-162
        v.                                               Appeal from the Parke Circuit
                                                         Court
State of Indiana,                                        The Honorable Sam A. Swaim,
Appellee-Plaintiff.                                      Judge
                                                         Trial Court Cause No.
                                                         61C01-1307-FA-168



May, Judge.




Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016            Page 1 of 18
[1]   Deryk Hutton appeals his convictions of Class A felony attempted child
                       1                                               2                               3
      molesting, Class A felony child molesting, Class B felony child molesting,
                                                                                             4
      and two counts of Class B felony sexual misconduct with a minor. He raises

      three issues on review, which we consolidate and restate as:

                 1. Whether the trial court abused its discretion when it admitted
                 the results of his polygraph examination; and


                 2. Whether the State presented sufficient evidence he committed
                 the crimes.


[2]   We affirm.


                                      Facts and Procedural History
[3]   Hutton and the victim, B.H., are adopted siblings. 5 Hutton is nine years older

      than B.H. When B.H. was in sixth grade and twelve years old, she and Hutton

      were in a pole barn together and played “strip pool.” (Tr. at 93.) Sometime

      during that incident, Hutton and B.H. went into a nearby wooded area and

      Hutton tried to “force himself” on B.H., but “the actual insertion didn’t

      happen.” (Id. at 94.)




      1
          See Ind. Code §§ 35-42-4-3(a)(1) (2007); 35-41-5-1 (1977).
      2
          Ind. Code § 35-42-4-3(a)(1) (2007).
      3
          Ind. Code § 35-42-4-3(a) (2007).
      4
          Ind. Code § 35-42-4-9(a)(1) (2007).
      5
       B.H.’s father, Glen Hutton, married Deryk Hutton’s mother, Lori Hutton. Lori adopted B.H. and Glen
      adopted Deryk. (Tr. at 91-92, 128, 207-208.)

      Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016       Page 2 of 18
[4]   When B.H. was between sixth and seventh grade, Hutton took B.H. to the pole

      barn and “tried to do things there.” (Id. at 96.) Hutton was interrupted when a

      child entered the pole barn. Hutton then took B.H. into the bathroom in the

      house, locked the door, and forced B.H. to engage in sexual intercourse.

      Sometime in 2009, when B.H. was in seventh grade, Hutton asked B.H. to enter

      his bedroom. Hutton and B.H. watched a pornographic video and Hutton

      forced B.H. to perform oral sex on him.


[5]   B.H. testified that when she was in seventh grade, while at school, she told

      three of her friends “[her] brother had done some things to [her.]” (Id. at 99.)

      After school, B.H. was instructed to go to the police station or the jail to
                                                   6
      provide a report on the incidents. B.H. talked to a sheriff’s deputy, but was

      afraid her mother would be angry with her if she reported the incidents. She

      told the deputy nothing happened.


[6]   In 2011, during the spring of B.H.’s eighth grade year, Hutton forced B.H. to
                                                                                 7
      submit to sexual intercourse in his apartment bedroom. That summer, B.H.

      told her mother about the incidents with Hutton and B.H. testified that her

      mother confronted Hutton. (Id. at 102.) B.H. testified Hutton “said he was




      6
        It is unclear from the record who reported to the Department of Child Services B.H.’s conversation with her
      friends and who instructed B.H. to go the police station or jail to report the incidents.
      7
        Hutton, his wife, and their children moved out of the house where B.H. lived and into their own apartment
      in September, 2010. (Tr. at 245.) At some point, Hutton and his wife separated and Hutton filed for divorce
      on June 10, 2011. (Id. at 263.) Hutton’s wife moved from the apartment “a couple weeks” before Hutton
      filed for a divorce. (Id. at 262-63.)

      Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016            Page 3 of 18
      sorry, that he screwed up.” (Id.) B.H. further testified that her mother asked

      B.H. if she wanted Hutton to lose everything, and B.H. indicated she did not,

      so B.H.’s mother told B.H. and Hutton they would keep the matter secret. (Id.

      at 103.)


[7]   In 2012, when B.H. was in tenth grade and fifteen years old, B.H.’s mother

      would drop B.H. off at Hutton’s house in the morning so B.H. could sleep an
                                                                                                      8
      extra hour before walking to her school, which was near Hutton’s house. One

      day, B.H. returned to Hutton’s house after school to take a shower between

      volleyball practice and the homecoming game. Hutton attempted to enter the

      shower with B.H. and get her “to do things” and “do things to [her].” (Id. at

      123.) After the shower, Hutton performed oral sex on B.H. He took pictures of

      B.H. with his cell phone, but the pictures were deleted. B.H. testified Hutton

      told her he was sorry. (Id. at 125.)


[8]   In 2013, B.H. visited her sister in Indianapolis. B.H. told her sister about the

      sexual incidents with Hutton, but asked her sister not to tell anyone. B.H.’s

      sister reported the incidents to Child Protective Services (CPS) and CPS

      initiated an investigation. Chief Deputy Jason Frazier, with the Parke County

      Sheriff’s Office, was the investigating officer for the case. He was present when

      B.H. recounted the incidents to a forensic child examiner from Susie’s Place, a

      child-advocacy center that investigates allegations of crimes against children.




      8
          Hutton had moved from the apartment to a house. (See Tr. at 103; see also App. at 163.)


      Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016          Page 4 of 18
[9]    At some point during the investigation, Chief Deputy Frazier contacted Hutton

       and asked him if he would be willing to take a polygraph examination. On July

       2, 2013, Charles L. Bollinger, who worked for the Parke County Prosecutor’s

       Office at the time, met with Hutton at the Rockville Police Department.

       Bollinger provided Hutton with a “polygraph stipulation and agreement,” (Tr.

       at 158), which Hutton signed. Bollinger administered the polygraph test and

       asked Hutton questions about the incidents involving B.H., specifically: “Has

       your penis ever touched your stepsister [B.H.’s] vagina?” and “Are you lying

       when you say your penis has never touched your stepsister [B.H.’s] vagina?”

       (Id. at 163.) The polygraph results indicated Hutton answered deceptively

       when he answered “no” to both questions.


[10]   On July 12, 2013, the State charged Hutton with two counts of Class A felony

       child molesting, one count of Class B felony child molesting, and two counts of

       Class B felony sexual misconduct with a minor. On June 10, 2014, Hutton filed

       a motion to suppress the results of the polygraph test. The trial court held a

       hearing and denied Hutton’s motion on July 2, 2014. Hutton moved to certify

       the order for interlocutory appeal, and the trial court denied the motion on

       August 8, 2014. A jury found Hutton not guilty of Count I Class A felony child

       molesting, but found him guilty of the lesser included offense of Class A felony
                                           9
       attempted child molesting. Hutton also was found guilty of the other charges.




       9
        Before the case went to the jury, the prosecution, defense counsel, and the court discussed the court’s
       proposed final jury instruction that included language indicating the jury could consider whether Hutton

       Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016            Page 5 of 18
                                        Discussion and Decision
                                      Admission of Polygraph Evidence

[11]   Hutton’s argument on admission of polygraph evidence is two-fold. He argues

       the polygraph evidence is inadmissible because: 1) the stipulation agreement

       that he signed prior to taking the examination was ambiguous, speculative, and

       vague and, therefore, not a valid contract; and 2) he was not advised of his

       Sixth Amendment right to counsel.


[12]   Hutton objected to the admission of the polygraph evidence in a pre-trial
                                                                                10
       motion to suppress and renewed his objection at trial.                        Because Hutton

       appeals following his conviction and is not appealing the trial court’s order

       denying his motion to suppress, the question before us is properly framed as

       whether the trial court erred in admitting the polygraph evidence. Shell v. State,

       927 N.E.2d 413, 418 (Ind. Ct. App. 2010). Admission of evidence at trial is left

       to the discretion of the trial court. Clark v. State, 994 N.E.2d 252, 259-60 (Ind.

       2013). We review its determinations for abuse of that discretion and reverse




       committed attempted child molesting if the State failed to prove he committed child molesting as alleged in
       Count I. (Tr. at 293-95.) The instruction was submitted to the jury over defense counsel’s objection. Hutton
       does not challenge that instruction on appeal.
       10
          In its brief, the State asserts Hutton’s challenge to the admission of the polygraph evidence is waived
       because Hutton did not object to the evidence at trial. (Appellee’s Br. at 20.) He did. Hutton’s counsel
       stated to the prosecutor and the judge, “And Judge, we pretty much agreed on instead of going through the
       entire Motion to Suppress before the Court that we would submit the transcript of the evidence from the
       suppression hearing as evidence . . . .” (Tr. at 148.) The prosecutor stated, “Yes, they are renewing their
       objection for the record, Judge. We stand on the argument the State’s already [sic] – motion to suppress
       hearing and the Court’s ruling.” (Id.) Thereafter, a detailed record of defense counsel’s objection to the
       polygraph evidence was made, at the conclusion of which, the trial court “overruled [defense counsel’s]
       objection to the polygraph as per our previous court order.” (Id. at 152.)

       Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016             Page 6 of 18
       only when admission is clearly against the logic and effect of the facts and

       circumstances and the error affects a party’s substantial rights. Id. at 260. We

       will not reweigh evidence and we consider conflicting evidence most favorable

       to the trial court’s ruling. Marcum v. State, 843 N.E.2d 546, 547 (Ind. Ct. App.

       2006). We will also consider uncontested evidence favorable to the defendant.

       Id. The record must disclose substantial evidence of probative value that

       supports the trial court’s decision. Gonser v. State, 843 N.E.2d 947, 949 (Ind. Ct.

       App. 2006). The trial court’s ruling will be upheld if it is sustainable on any

       legal theory supported by the record, even if the trial court did not use that

       theory. Id.


[13]   We have expressed reservations about the reliability of polygraph results.

       McVey v. State, 863 N.E.2d 434, 440 (Ind. Ct. App. 2007), reh’g denied. As a

       general rule the results of a polygraph examination are not competent evidence

       and are inadmissible at trial. Owens v. State, 176 Ind.App. 1, 3, 373 N.E.2d 913,

       914 (1978). But where all the parties by stipulation have waived any objection,

       the court may allow the results to be admitted. Id. at 3, 373 N.E.2d at 914-15.

                                       Validity of Polygraph Stipulation


[14]   Hutton argues the polygraph stipulation and agreement he signed “contain[ed]

       misrepresentations of the law and fact, [was] ambiguous, and [was] speculative

       and vague.” (Appellant’s Br. at 20.) He maintains he could not knowingly,

       voluntarily, and intelligently enter into the stipulation because he did not

       request the examination; he did not know whether the polygraph examiner


       Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016   Page 7 of 18
       qualified as an expert; and the language of the stipulation was too vague to

       inform him what testimony might be offered in court against him.


[15]   As our Supreme Court observed in Sanchez v. State, 675 N.E.2d 306, 308 (Ind.

       1996), there are four prerequisites to the admission of polygraph results: (1) the

       prosecutor, defendant, and defense counsel must all sign a written stipulation

       providing for the defendant’s submission to the examination and for the

       subsequent admission at trial of the results; (2) the admissibility of the test

       results must be within the trial court’s discretion as it relates to the examiner’s

       qualifications and the test conditions; (3) the opposing party must have the right

       to cross-examine the polygraph examiner if his graphs and opinion are offered

       in evidence; and (4) the jury must be instructed that, at most, the examiner’s

       testimony tends only to show whether the defendant was being truthful at the

       time of the examination, and that it is for the jury to determine the weight and

       effect to be given such testimony.


[16]   A stipulation entered into by a defendant and the State before a polygraph

       examination is a contract. Willey v. State, 712 N.E.2d 434, 440 (Ind. 1999).

       Contract law principles control the use and interpretation of such stipulations.

       Id. In order for polygraph evidence to be admissible, it must be agreed to in

       unambiguous terms and the stipulation agreement, like any other contract,

       must not be the product of misrepresentation or mistake of fact. Id. at 441.


[17]   Hutton stipulated as follows:




       Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016   Page 8 of 18
        1.      Said Deryk S. Hutton understands that he or she is not
        under arrest nor in the custody of law enforcement in any way.
        He/she further understands that he/she has the right to remain
        silent and that anything he/she says can be used against them
        [sic] in a court of law. He/she further understands that he/she
        has the right to have an attorney present during questioning and
        that if they [sic] cannot afford an attorney, one will be appointed
        for them [sic]. Further, he/she acknowledges that no promises or
        threats have been made, and that no pressure or coercion of any
        kind has been used.


        2.    Said Deryk S. Hutton, in person, has requested that
        he/she be given a polygraph examination by Charles L.
        Bollinger.


        3.    That the Prosecuting Attorney for the 68th Judicial Circuit
        consents to the said Deryk S. Hutton[] taking the polygraph
        examination.


        4.     That Charles L. Bollinger, is a qualified polygraph
        examiner and is qualified by his education, training and
        experience to testify as an expert witness in interpreting the
        results of the polygraph examination performed by him and the
        use of the polygraph as means of detection of deception.


        5.     That the questions of the examiner, the answers by the
        said Deryk S. Hutton, and the record of his reactions to said
        questions, and interrogation or other things relating to said
        examination including the results and the opinions of the
        examiner relating to said examination be admitted as evidence,
        on behalf of the State of Indiana.


        6.     That Deryk S. Hutton[] hereby waives his/her
        constitutional privilege against self-incrimination to the extent


Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016   Page 9 of 18
               that the same may be involved in the presentation of evidence in
               the foregoing matters.


               7.     That the results from the polygraph examination may be
               used either by Deryk S. Hutton, [sic] or the State of Indiana in
               future trials or criminal proceedings.


       (State’s Ex. 2.)

               1.       Request for Polygraph Examination


[18]   Hutton contends he did not request the polygraph examination, and the

       stipulation was not a binding contract because it said he did. We disagree.


[19]   A police officer contacted Hutton about taking a polygraph examination.

       Hutton agreed and voluntarily met with the polygraph examiner. Before the

       examination, the stipulation was read to Hutton by the examiner as Hutton

       followed along. Hutton indicated that he understood the terms of the

       stipulation and he signed it. Hutton could have indicated that the stipulation

       was incorrect, requested the stipulation language be changed, or not signed the

       stipulation. He chose to sign the stipulation as written. See, e.g., Pinnacle

       Computer Servs., Inc. v. Ameritech Publ’g, Inc., 642 N.E.2d 1011, 1017 (Ind. Ct.

       App. 1994) (court cannot relieve party from terms of contract because of party’s

       failure to read all or part of it, as party is bound to know the contents of the

       contract it signs), reh’g denied; see also, Buschman v. ADS Corp., 782 N.E.2d 423,

       428 (Ind. Ct. App. 2003) (citing Lake Cnty. Trust Co. v. Wine, 704 N.E.2d 1035,

       1040 (Ind. Ct. App. 1998)) (a person is presumed to understand and assent to


       Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016   Page 10 of 18
       the terms of the contract he signs). We cannot find error on the ground the

       stipulation was not a binding contract.

               2.       Polygraph Examiner’s Qualifications


[20]   Hutton next takes issue with paragraph 4 of the stipulation, which indicates the

       polygraph examiner is qualified to testify as an expert witness and interpret the

       examination results. Hutton argues he had “no knowledge of [the examiner’s]

       qualifications or lack thereof as a polygraph examiner and could not

       intelligently, voluntarily and knowingly agree to something he had no

       knowledge of.” (Appellant’s Br. at 20.) As noted above, Hutton stipulated the

       examiner was qualified. He did not challenge the examiner’s qualifications.


[21]   Hutton asserts the language in paragraph 4 “is an attempt to take the

       determination as to whether someone is an expert out of the hands of the trial

       judge which is solely the trial court’s determination.” (Id.) Hutton’s assertion

       fails. The trial court heard testimony about the polygraph examiner’s

       qualifications. The examiner testified about his qualifications and how many

       polygraph examinations he has administered. A video recording was entered

       into evidence showing the stipulation being read to Hutton and the pre-

       examination interview that followed. The trial court determined the polygraph

       evidence was admissible. There was sufficient evidence to determine the

       examiner’s qualifications and the admissibility of the polygraph evidence. See

       Davidson v. State, 558 N.E.2d 1077, 1086 (Ind. 1990) (finding that polygraph

       examiner’s testimony at suppression hearing regarding his training, experience,


       Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016   Page 11 of 18
       and the conditions of the examination was sufficient to find polygraph results

       admissible at trial). We find no error here.

                3.      Vagueness of Stipulation


[22]   Hutton next directs us to paragraph 5 of the stipulation, which allows for the

       admissibility of the polygraph results: “the questions of the examiner, the

       answers by [Hutton], and the record of his reactions to said questions, and

       interrogation or other things relating to said examination including the results

       and the opinions of the examiner relating to said examination be admitted as

       evidence . . . .” (State’s Exhibit 2) (emphasis added). Hutton maintains the

       “other things” language of the stipulation was too vague to allow him to

       determine what testimony might be offered in court against him. We cannot

       agree.


[23]   Hutton attempts to compare the language found in paragraph 5 of his

       stipulation to the language of the stipulation in Willey. The Willey stipulation

       provided: “the questions of the examiner, the answers by the individual [and]

       any interrogation or other things relating to said examination, may be admitted

       as evidence. . . .” 712 N.E.2d at 440 (emphasis added). Our Supreme Court

       found that language “plainly and unambiguously” allowed the examiner’s

       relevant questions and Willey’s answers to be admitted into evidence, but was

       ambiguous as to the admission of the examiner’s opinion as to Willey’s




       Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016   Page 12 of 18
                        11
       truthfulness.         Id. (emphasis added). The Court determined Willey’s polygraph

       results were erroneously admitted at trial but the admission was harmless. Id.

       at 442. In reaching its decision, the Court provided examples of stipulations

       that


                unambiguously provide for the admission of a polygraph
                examiner’s opinion testimony regarding the defendant’s
                truthfulness in answering questions. See, e.g., Willis v. State, 268
                Ind. 269, 273, 374 N.E.2d 520, 523 (1978) (stipulation provided
                ‘any interrogation or other things related to said examination
                including the results and the opinions of the examiner relating to
                said examination, be admitted as evidence . . . .’).


       Id. at 441 (second citation omitted).


[24]   Hutton’s stipulation, unlike Willey’s, explicitly provided for the admission of

       his polygraph results and the opinions of the examiner and stated “the results

       from the polygraph examination may be used either by [Hutton] or the [State]

       in future trials or criminal proceedings.” (See State’s Ex. 2, paragraph 7.)

       Hutton’s stipulation was not vague or ambiguous as to the admission of the




       11
          Our Supreme Court specifically found: (1) “in the context of a polygraph stipulation entered into without
       the assistance of counsel, ‘other things’ is too vague to alert a reasonable defendant that the [examiner would]
       be permitted to give an opinion that the defendant was deceptive or a liar,” Willey, 712 N.E.2d at 440; (2) the
       stipulation did not “spell out” that the examiner’s testimony might be offered in court against Willey, or that
       “‘interpreting the results’” might include an opinion as to Willey’s truthfulness, id. at 441; (3) another
       paragraph of the stipulation excluded from introduction into evidence items commonly referred to as the
       results, such as the polygraph charts and the examiner's notes and worksheets, id.; and (4) Willey submitted
       to the polygraph examination after being falsely informed that someone had implicated him in the crime. Id.

       Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016              Page 13 of 18
       examiner’s opinion on Hutton’s truthfulness or which results would be

       admissible at trial.

                                                 Right to Counsel


[25]   Hutton argues the trial court abused its discretion when it admitted the results

       of his polygraph test because the polygraph was administered without the

       presence of counsel. According to Hutton, his right to have counsel at the

       examination is guaranteed under the Sixth Amendment of the United States

       Constitution and under Article I, Section 13 of the Indiana Constitution

       because the polygraph examination was a critical stage of the criminal

       proceedings against him. Assuming, arguendo, a right to counsel attached,

       Hutton waived it.


[26]   In Caraway v. State, 891 N.E.2d 122, 127 (Ind. Ct. App. 2008), reh’g denied, we

       determined Caraway’s right to counsel attached immediately before a detective

       asked him to sign the stipulation agreement. “Caraway had to stand alone

       against the State, and make a decision that may damage his defense at trial. At

       that critical stage, the absence of Caraway’s right to an attorney derogated his

       right to a fair trial.” Id. As Caraway was not “informed of his right to counsel

       prior to stipulating the results of a polygraph examination, he could not have

       waived it.” Id. Hutton, by contrast, was informed of his right to counsel and

       he waived it. Caraway’s stipulation did not include a Miranda warning or

       notice of Caraway’s right to counsel. Id. Hutton’s did.




       Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016   Page 14 of 18
[27]   The first paragraph of Hutton’s stipulation included Miranda warnings and an

       advisement of his right to counsel. Before administering the polygraph

       examination, the examiner read to Hutton the stipulation and the waiver of

       rights. Hutton indicated that he understood the rights and the stipulation. By

       signing the stipulation, Hutton waived his right to counsel. We cannot say the

       trial court erred in admitting into evidence the results of Hutton’s polygraph

       examination. See Casada v. State, 544 N.E.2d 189, 199 (Ind. Ct. App. 1989)

       (Polygraph examiner properly advised Casada of his Miranda rights, so

       Casada’s “full awareness, before he took the examination, of his right to

       counsel and his failure to exercise that right constituted a clear waiver of it.”),

       trans. denied.


                                            Sufficiency of Evidence

[28]   Hutton maintains there was insufficient evidence to support his convictions.

       When reviewing sufficiency of evidence to support a conviction, we consider

       only the probative evidence and reasonable inferences supporting the trial

       court’s decision. Drane v. State, 867 N.E.2d 144, 146 (Ind. 2007). It is the fact-

       finder’s role, and not ours, to assess witness credibility and weigh the evidence

       to determine whether it is sufficient to support a conviction. Id. To preserve

       this structure, when we are confronted with conflicting evidence, we consider it

       most favorably to the trial court’s ruling. Id. We affirm a conviction unless no

       reasonable fact-finder could find the elements of the crime proven beyond a

       reasonable doubt. Id. It is therefore not necessary that the evidence overcome

       every reasonable hypothesis of innocence; rather, the evidence is sufficient if an

       Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016   Page 15 of 18
       inference reasonably may be drawn from it to support the trial court’s decision.

       Id. at 147.


[29]   Hutton invokes the “incredible dubiosity rule” under which we may impinge on

       the jury’s responsibility to judge the credibility of the witness only when it has

       confronted “‘inherently improbable’ testimony [] or coerced, equivocal, wholly

       uncorroborated testimony of ‘incredible dubiosity.’” Rodgers v. State, 422

       N.E.2d 1211, 1213 (Ind. 1981) (citations omitted). We may reverse a

       conviction if the sole witness presents inherently improbable testimony and

       there is no circumstantial evidence of the defendant’s guilt. White v. State, 706

       N.E.2d 1078, 1079 (Ind. 1999). Application of this rule is rare and the standard

       to be applied is whether the testimony is so incredibly dubious or inherently

       improbable that no reasonable person could believe it. Stephenson v. State, 742

       N.E.2d 463, 498 (Ind. 2001) (citations omitted).


[30]   Hutton maintains B.H., the sole witness, presented inconsistent testimony at

       trial. Specifically, Hutton argues: (1) B.H. reported to friends that Hutton “had

       done some things to [her],” (Tr. at 99), but later recanted the allegations; (2) the

       polygraph examiner’s opinion that Hutton’s results showed deception was

       “highly suspect” because B.H. recanted the allegations against Hutton,

       (Appellant’s Br. at 16); (3) there were inconsistencies in B.H.’s testimony

       regarding how much clothing she wore after the game of “strip pool” and

       whether Hutton engaged her in sexual intercourse after the game ended; (4)

       B.H. did not testify clearly to when Hutton first engaged in sexual intercourse

       with her; (5) her testimony regarding being forced to perform oral sex on

       Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016   Page 16 of 18
       Hutton was “highly questionable,” (id. at 14); (6) testimony from other

       individuals contradicted B.H.’s testimony; (7) regarding B.H. taking a shower at

       Hutton’s house, “no reasonable person would have placed themselves [sic] in

       her position” and “any reasonable person would have taken a shower at

       school,” (id. at 15); and (8) there was no circumstantial evidence to support the

       convictions.


[31]   B.H.’s testimony was not incredibly dubious. A conviction of child molesting

       may rest on the uncorroborated testimony of the victim. Barger v. State, 587

       N.E.2d 1304, 1308 (Ind. 1992), reh’g denied. “The fact that a witness gives trial

       testimony that contradicts earlier pre-trial statements does not necessarily

       render the trial testimony incredibly dubious.” Murray v. State, 761 N.E.2d 406,

       409 (Ind. 2002). As for testimony from other individuals contradicting B.H.’s

       testimony, inconsistencies between the testimony of multiple witnesses do not

       make the evidence “incredible” as a matter of law. Stephenson, 742 N.E.2d at

       497. Any inconsistencies in the testimony of multiple witnesses goes to the

       weight and credibility of the witnesses’ testimony. Id. “It is for the trier of fact

       to resolve conflicts in the evidence and to decide which witnesses to believe or

       disbelieve. . . . If the testimony believed by the trier of fact is enough to support

       the verdict, then the reviewing court will not disturb it.” Ferrell v. State, 746

       N.E.2d 48, 51 (Ind. 2001) (citation omitted).


[32]   B.H. testified in detail regarding multiple incidents during which Hutton forced

       her to engage in sexual intercourse with him or forced her to perform or submit

       to oral sex. Hutton has not indicated, nor do we observe, any of B.H.’s

       Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016   Page 17 of 18
       testimony that is inherently improbable, contradictory, or equivocal. Hutton’s

       arguments are an invitation to reweigh the evidence and judge the credibility of

       the witness, which we cannot do. See Drane, 867 N.E.2d at 146. The jury

       believed B.H.’s testimony. Hutton has not shown her testimony was so

       inherently improbable that no reasonable trier of fact could believe it, and there

       is probative evidence from which the jury could have found Hutton guilty

       beyond a reasonable doubt. We affirm his convictions.


                                                 Conclusion
[33]   The trial court did not abuse its discretion when it admitted the results of

       Hutton’s polygraph examination, and the State presented sufficient evidence he

       committed the offenses of which a jury found him guilty. Accordingly, we

       affirm.


[34]   Affirmed.


       Najam, J., and Riley, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 61A05-1504-CR-162 | April 26, 2016   Page 18 of 18